Citation Nr: 1131485	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine status post microdiscectomy of L4-L5 and L5-S1 with pain, sensory and limited motion residuals.

2.  Entitlement to service connection for right knee status post total joint replacement, healed and stable.

3.  Entitlement to service connection for left knee chondromalacia patella and degenerative joint disease.  

4.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for residuals of prostate cancer, in excess of 20 percent for the period prior to April 6, 2010, and in excess of 40 percent for the period from April 6, 2010.  

6.  Entitlement to an increased (compensable) rating for impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1967 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran did not request a hearing before the Board.

The Board notes that, effective November 30, 2009, the Veteran has been in receipt of benefits from a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The issues of service connection for right knee and left knee disorders, and an increased rating for impotence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  For the entire rating period under appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances (including work or a worklike setting).  

2.  For the entire rating period under appeal, the Veteran's PTSD has not been manifested by total social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

3.  For the rating period prior to April 6, 2010, the Veteran's residuals of prostate cancer were manifested by a urinary retention disorder requiring the need to awaken to void three to four times per night.

4.  For the period prior to April 6, 2010, the Veteran's residuals of prostate cancer were not manifested by a urinary retention disorder requiring intermittent or continuous catheterization, the wearing of absorbent materials which must be changed two to four times per day, or a daytime voiding interval between two and three hours or awakening to void two times per night.

5.  For the period from April 6, 2010, the Veteran's residuals of prostate cancer were manifested by a urinary retention disorder requiring the use of absorbent materials which must be changed two to four times a day.  

6.  For the period from April 6, 2010, the Veteran's residuals of prostate cancer were not manifested by a urinary retention disorder requiring the use of absorbent materials which must be changed more than four times a day. 

7.  The Veteran did not sustain an in-service injury or disease of the low back during active service, and did not experience chronic symptoms of low back disability in service.

8.  The Veteran did not experience continuous low back disorder symptomatology since discharge.

9.  The Veteran's current low back disorder is not causally related to any incident in service.


CONCLUSIONS OF LAW

1.  Service connection for lumbosacral spine status post microdiscectomy of L4-L5 and L5-S1 with pain, sensory, and limited motion residuals is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

2.  For the entire rating period under appeal, the criteria for an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).

3.  For the period prior to April 6, 2010, the criteria for an increased rating in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).

4.  For the period from April 6, 2010, the criteria for an increased rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in October 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the information regarding the assignment of ratings and effective dates required by Dingess; and the information required by Vazquez-Flores.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  

The Board notes that, in a July 2003 report of his medical history, the Veteran reported undergoing back surgery in 1990 and 1993, respectively; however, on this report, the Veteran did not list the exact dates for these treatments, the names of the doctors who performed them, or the facilities where they were performed.  The Board notes that the record does not contain any treatment records regarding these surgeries.  Yet, as the Veteran was notified by VA in the October 2006 VCAA letter of his duty to provide sufficient information to allow VA to acquire the treatment records regarding his back surgery, and the Veteran failed to do so, the Board finds that the duty to assist is satisfied in this instance and there is no further duty to remand to again request the Veteran to provide this information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street and a veteran has to cooperate to protect his or her interests).  

Also, as will be detailed following, the RO provided the Veteran with VA examinations in September 2006, November 2006, April 2010, and May 2010.  As these VA examination reports were each written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's claimed disabilities and, when necessary, an opinion regarding a disorder's etiology based on all evidence of record, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted if it is shown the veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Low Back Disorder Analysis

The Veteran essentially contends that he developed a low back disorder due to the stresses of service.  In February 2007 and November 2007 statements, the Veteran reported undergoing in-service Navy SEAL training involving parachuting.  The Veteran indicated that this training resulted in damage to his back.  The Veteran's service treatment records confirm that he underwent SEAL and parachute training.  Yet, having reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a low back disorder.

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience a chronic low back disorder during service.  Reviewing the Veteran's service treatment records, in a September 1967 service entrance medical examination report, the service examiner reported that the Veteran's spine and musculoskeletal system were normal.  In a contemporaneous report of his medical history, the Veteran indicated that he did not experience and that he had never experienced recurrent back pain.  The Veteran's subsequent service treatment records contain no notation indicating diagnosis or treatment for an in-service low back injury or disorder.  In a July 1972 service discharge medical examination report, the service examiner reported that the Veteran's spine and musculoskeletal system were normal.  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous low back disorder symptomatology after service.  Post-discharge treatment records do not indicate any treatment for a low back disorder until many years after service, specifically in 1990.  In lay statements, the Veteran stated that the in-service training caused injury to his back; however, in these statements, the Veteran did not report experiencing any low back disorder symptomatology until the first surgery in 1990.  

In a November 2007 statement, the Veteran's wife indicated that when she met him in 1973, one year after his discharge from service, the Veteran had several medical difficulties.  Of note, the Veteran's wife did not report that when she met him the Veteran had any back disorders, even though she mentioned other disorders in her statement.  

Moreover, in the September 2006 VA medical examination report, the Veteran stated that he had a gradual onset of low back pain, resulting in his back surgeries.  The Veteran did not report onset of low back disorder symptomatology beginning at or soon after discharge from service.  As the record, including the lay evidence, does not indicate onset of back disorder symptomatology soon after discharge from service, the Board finds that the Veteran has not experienced continuous low back disorder symptomatology since discharge.

Finally, the Board finds that the Veteran's current back disability is not related to any incident in service.  In a September 2006 VA medical examination report, the Veteran told the VA examiner that he did not experience any specific back injury during service.  Rather, the Veteran stated that he had experienced a gradual onset of low back pain, resulting in a microdiscectomy at L5-S1 in 1990 and a microdiscetcomy at L4-L5 in 1993.  The Veteran indicated that, since the most recent surgery in 1993, he had not received any further treatment for a low back disorder.  After examination, the VA examiner diagnosed lumbosacral spine status post microdiscectomy of L4-L5 and L5-S1 with pain, sensory and limited motion residuals.  

In the September 2006 VA medical examination report's conclusions, the VA examiner reported being unable to determine whether the Veteran's current low back disorder was related to in-service activities without resorting to speculation.  The VA examiner indicated that there was no evidence of a specific low back disorder in the service treatment records and the clinical evidence was insufficient to correlate the Veteran's current low back condition with the in-service job duties.  The examiner noted that the Veteran did not seek treatment for a back disorder until 18 years after discharge.

As noted above, the September 2006 VA examiner reported not being able to determine whether the Veteran's low back disorder was related to service without resorting to speculation.  Yet, in explaining the reasoning for this finding, the September 2006 VA examiner noted that there was no evidence indicating an in-service injury or any evidence of continuous continuity of low back disorder symptomatology after discharge.  As the VA examiner was indicating that there was no evidence upon which to find a link between the Veteran's claimed back disorder, first treated in 1990, and any incident in service, the Board finds that the September 2006 VA examiner's opinion, in fact, weighs against a finding of service connection.  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran's current back disorder was not caused by any incident in service.  

As the preponderance of the evidence weighs against the Veteran's claim for service connection for a low back disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

Increased Rating for PTSD

PTSD is evaluated under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Importantly, the Board notes that symptoms noted in the general rating formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the general rating formula could be considered in evaluating a veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter, 
8 Vet. App. at 240.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

After a review of the evidence, the Board finds that the criteria for an increased rating in excess of 70 for Veteran's service-connected PTSD have not been met for the entire rating period under appeal.  In a June 2005 VA psychiatric examination report, the Veteran reported experiencing some visual hallucinations of people he cared for in Vietnam, particularly a girl who brought him fruit.  Likewise, in a November 2006 VA psychiatric examination report, the Veteran stated that he had experienced a flashback to Vietnam, causing him to drop to the floor and crawl on all fours.  Yet, in subsequent treatment records, the VA examiners note that the Veteran does not experience hallucinations or delusions.  Therefore, the record does not indicate that the Veteran experiences persistent hallucinations or delusions, part of the criteria for the next higher 100 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The Veteran's PTSD has created anxiety, leading to inappropriate behavior.  For example, in a November 2009 statement, the Veteran's son reported that, after he left the house at night and tried to return home, he found his father aiming a gun at him because he believed him to be an intruder; however, the Veteran's son indicated that the incident occurred when he was younger, implying that it was not a recent incident.  Also, in the November 2006 VA psychiatric examination report, the Veteran reported being able to attend church and go to a restaurant on a weekly basis.  Moreover, in the November 2006 and May 2010 VA psychiatric examination reports, the VA examiners did not note that the Veteran displayed any grossly inappropriate behavior.  As the Veteran's strange behavior is occasional and he has shown the ability to function in settings around others, the Board finds that the Veteran does not display the grossly inappropriate behavior included in the criteria for the next higher 100 percent rating.  Id. 

In a November 2007 statement, the Veteran indicated that he had memory problems.  In detailing this symptomatology, the Veteran wrote about one incident where he forgot his medication when he left for an out-of-state family wedding; however, the record contains no evidence that the Veteran's memory loss is so great that he cannot remember the names of close relatives or his own name.  The Board notes that the Veteran has persistent thoughts about his service in Vietnam; however, the Veteran has not reported experiencing a gross impairment in thought processes or communication and the treatment records do not indicate any such symptomatology.  

Moreover, the evidence of record contains no evidence indicating that the Veteran is a persistent danger of hurting himself or others, that he cannot perform activities of daily living, including the maintenance of personal hygiene, or that he experiences disorientation to time or place.  Id.  

Reviewing the VA treatment records, throughout the rating period under appeal, VA examiners have assigned GAF scores for PTSD ranging from a high score of 54, included in the November 2006 VA psychiatric examination report, to a low of 45, most recently included an August 2009 VA treatment record.  The Board notes that GAF scores of 41 to 50 are assigned to individuals experiencing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  These symptoms more nearly approximate the criteria for the Veteran's currently assigned 70 percent ratings under Diagnostic Code 9411.  Id.  

The Board notes that the record contains many VA treatment records, beginning in January 2006, in which a VA examiner noted that the Veteran was unable to obtain and retain employment due to the severity of his PTSD symptomatology and recommended that the Veteran be considered for permanent disability.  The Board notes that both the November 2006 and May 2010 VA examiners opined that the Veteran's PTSD symptomatology was not so severe as to render him unable to work.  Therefore, the evidence regarding the potential effect of PTSD on the Veteran's workplace ability is mixed.  

Moreover, importantly, the evidence does not show that the Veteran experiences total social impairment due to PSTD.  The record indicates that the Veteran is married, maintains relations with his family members, and, as noted in the May 2005 VA examination report, has a few friends.  The Veteran is able to eat at a restaurant, attend church regularly, and leave the state to attend family functions.  

Therefore, the Board finds that the Veteran's symptomatology is not productive of the total social impairment contemplated in the criteria for a 100 percent rating for PTSD for any period.  Id.  In summation, as the Veteran's PTSD symptomatology for the entire rating period does not more nearly approximate that required for the next higher 100 rating under Diagnostic Code 9411.  Therefore, for the entire rating period under appeal, the Veteran's claim for an increased rating in excess of 70 percent for PTSD must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a rating greater than 70 percent for the Veteran's service-connected PTSD for the entire rating period under appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Rating for Residuals of Prostate Cancer

The adenocarcinoma of the prostate has been evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, the criteria used for malignant neoplasms of the genitourinary system.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2010).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Pursuant to the provisions of Diagnostic Code 7527, postoperative residuals of prostate gland injuries are evaluated under either voiding dysfunction, renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.

Voiding dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7518.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency or obstructive voiding.  38 C.F.R. § 4.115a.  The criteria for a compensable rating of 20 percent for urinary leakage are the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed two to four times a day.  A 60 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day. 38 C.F.R. § 4.115a.

In addition, urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 20 percent rating contemplates a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Id.  

A 30 percent rating is contemplated for urinary retention requiring intermittent or continuous catheterization.  Id.  

Having reviewed the evidence of record, the Board finds that, for the period prior to April 6, 2010, the criteria for an increased rating in excess of 20 percent for the service-connected residuals of prostate cancer have not been met.  In a November 2006 VA medical examination report, the Veteran stated that he was no longer taking any medication for cancer.  He reported experiencing some urinary urgency, but indicated that he rarely dribbled a few drops of urine.  The Veteran stated that he did not need to use absorptive padding regularly at all.  He reported getting up one to three times per night to urinate.  He denied any renal dysfunction.  

In a January 2007 statement, the Veteran indicated that he had daytime voiding.  In a November 2007 VA statement, the Veteran indicated that he had to use a plastic cover for his bed due to leakage and that he smelled frequently of urine.  He stated that he dribbled when he passed gas, strained to lift an object or bent over incorrectly.  He stated that he used washrags in his undergarments to absorb urine as absorbent pads would not stay in place. 

Reviewing the evidence for the period prior to April 6, 2010, the Board notes that, although the Veteran used absorbent materials in the form of washrags to treat urinary leakage, the evidence does not indicate that the Veteran changed absorbent materials two to four times per day.  Moreover, although the Veteran reported experiencing daytime voiding, he did not report experiencing such voiding in intervals of less than one hour.  Also, the record contains no evidence that the Veteran experienced urinary retention requiring intermittent or continuous catheterization.  For these reasons, for the period prior to April 6, 2010, the Board finds that the symptomatology for the Veteran's residuals of prostate cancer do not more nearly approximate that required for an increased rating in excess of 20 percent under Diagnostic Code 7518.  38 C.F.R. § 4.115b.

Having reviewed the evidence of record, the Board finds that, for the period from April 6, 2010, the criteria for an increased rating in excess of 40 percent for the service-connected residuals of prostate cancer have not been met.  In an April 6, 2010 VA medical examination report, the Veteran stated that he experienced urinary incontinence, requiring urination up to 14 times per day and three to four times per night.  He stated that he used washrags in his undergarments and that he had to change these three to four times per day.  He also stated that he slept on a towel to keep his bed from being soaked.  

Reviewing the evidence for the period from April 6, 2010, the Board notes that that the evidence does not indicate that the Veteran's urinary leakage disability required the use of absorbent materials which had to be changed more than four times a day.  For this reason, for the period from April 6, 2010, the Board finds that the symptomatology for the Veteran's residuals of prostate cancer do not more nearly approximate that required for an increased rating in excess of 40 percent under Diagnostic Code 7518.  38 C.F.R. § 4.115b.

In reaching these decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an increased rating for the Veteran's service-connected residuals of prostate cancer greater than 20 percent for the rating period prior to April 6, 2010 and greater than 40 percent for the rating period from April 6, 2010, the doctrine is not for application.  38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD or residuals of prostate cancer.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  38 C.F.R. § 4.130.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances (including work or a worklike setting).  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  Moreover, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Also, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Regarding the Veteran's residuals of prostate cancer, turning to the first step of the extraschedular analysis, prior to April 6, 2010, the Veteran's residuals of prostate cancer were manifested by a urinary retention disorder requiring the need to awaken to void three to four times per night.  From April 6, 2010, the Veteran's residuals of prostate cancer have been manifested by a urinary retention disorder requiring the use of absorbent materials which must be changed two to four times a day.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on frequency of urination and the use of absorbent materials.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, 

adequate.  In the absence of exceptional factors associated with the Veteran's residuals of prostate cancer, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App at 227.


ORDER

Service connection for lumbosacral spine status post microdiscectomy of L4-L5 and L5-S1 with pain, sensory and limited motion residuals is denied.  

For the entire increased rating period under appeal, an increased rating in excess of 70 percent for PTSD is denied.  

An increased rating for residuals of prostate cancer, in excess of 20 percent for the period prior to April 6, 2010, and in excess of 40 percent for the period from April 6, 2010, is denied.  


REMAND

The Board finds that additional development is required before the issues of service connection for right knee and left knee disorders, and an increased (compensable) rating for impotence are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  The Veteran essentially contends that he developed right knee and left knee disorders during service as a SEAL in Vietnam.  The Veteran states that the rigors of his SEAL training and in-service duties caused trauma to the body which resulted in bilateral knee disorders.  

The Veteran also reports that, since surgery for service-connected prostate cancer, he has been unable to maintain an erection and, when the penis is semi-erect, the Veteran reports that it deviates to the left.  The Veteran contends that this is a "penile deformity" meeting the criteria for a next higher 20 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  

Reviewing the Veteran's service treatment records, in the Veteran's service enlistment medical examination, the service examiner reported that the Veteran's knees were normal.  In an October 1970 service treatment record, the Veteran reported that he hurt his knee.  The service examiner diagnosed a right knee sprain.  Subsequently, in a March 1972 service treatment record, the Veteran reported pain in the medial aspect of the left knee since July 1971, related to a football injury.  The service examiner diagnosed slight tenderness in the medial aspect of the left patella.  

In a September 2006 VA medical examination report, the VA examiner reported reviewing the Veteran's claims file, to include the service treatment records, prior to writing the report.  In the report, the VA examiner stated that that there was no history of a "knee injury/condition" in the service treatment records.  After a review of the Veteran's post-service medical history and a physical examination, the VA examiner diagnosed status post right knee total joint replacement arthroplasty, healed and stable; and left knee patellar chondromalacia and degenerative joint disease.  In the conclusions, the VA examiner reported being unable to determine whether the Veteran's bilateral knee condition was related to service without resorting to speculation.  In support of this finding, the VA examiner noted that there was no evidence of specific treatment for a knee disorder during service.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this instance, the September 2006 VA examiner stated that the Veteran's service treatment records contained no record of treatment for a knee disorder.  Yet, as noted above, the service treatment records indicate that the Veteran sought treatment for a right knee sprain in October 1970 and for left knee pain related to a football injury in March 1971.  Of particular note, subsequent to the reported July 1971 football injury, the Veteran indicated that he experienced eight months of knee pain.  As the VA examiner based the conclusion in the September 2006 VA medical examination report on the lack of any notation in the service treatment records indicating an in-service knee disorder, the Board finds that the September 2006 VA examiner's opinion is based upon an inaccurate factual premise and, therefore, has no probative value in this matter.  Id.  

Regarding the claimed penile deformity, in an April 2010 VA medical examination report, when asked to describe his claimed penile deformity, the Veteran stated that, when the penis was semi-erect, it deviated to the left.  Upon examination, the VA examiner noted a normal flaccid penis.  The VA examiner wrote under the diagnosis section a "reported penile deformity with erection," not secondary to prostate cancer or prostatectomy.  The VA examiner indicated that there was insufficient medical evidence to diagnose an acute or chronic condition.  As the examiner indicated only that this is what was reported, it appears to be the mere transcription of a history rather than a diagnosis.  The listing of such symptomatology as a part of the history or complaints section of the examination report does not equate to a diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  

The Board notes that the April 2010 VA examiner diagnosed a "reported penile deformity," but did not state the nature of the deformity.  More importantly, the April 2010 VA examiner opined that the deformity was not secondary to the Veteran's service-connected prostate cancer, but did not include any explanation for this finding.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that the Veteran reported that he had experienced impotence with a penile deformity since surgery for service-connected prostate cancer.  The April 2010 VA examiner stated that the penile deformity was not "secondary" to the prostate cancer, but failed to offer any clinical basis for this finding.  As this opinion is vague about the nature of the claimed deformity, and is unsupported by any clinical evidence, it appears the VA examiner was just recording a history rather than making a diagnostic assessment.  For this reason, the Board finds the April 2010 VA examination is not adequate to rate the service-connected impotence with penile deformity.  

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the September 2006 and April 2010 VA examination reports respectively have been determined to be inadequate in their evaluations of the Veteran's claimed knee and impotence with penile deformity disorders, the Board finds that another VA examination is necessary.  

In a July 2003 statement, the Veteran reported undergoing two right knee arthroscopies in 1995 and 1998, respectively, and a total knee joint prosthetic replacement arthroplasty in 2003.  The Veteran did not list the exact dates for these treatments, the names of the doctors who performed them or the facility where they were performed.  The Board notes that the record does not contain any treatment records regarding these procedures.  As the Veteran was notified of his duty to provide sufficient information to allow VA to acquire the treatment records regarding these procedures and failed to do so, the Board finds that the duty to assist was satisfied in this instance and there is no further duty to remand to request the Veteran to provide this information.  See Wood, 1 Vet. App. at 190.  Yet, as the Board will remand this claim to provide another VA examination, the Board will also offer the Veteran an opportunity to provide the information necessary to attempt to acquire the treatment records regarding the Veteran's post-service knee procedures.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his left knee disorder, right knee disorder, and impotence.  The AMC/RO should especially request that the Veteran provide identifying information that would allow the AMC/RO to procure treatment records concerning the right knee arthroscopies in 1995 and 1998, respectively, and the total knee joint prosthetic replacement arthroplasty in 2003.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the appellant.  

2.  After the above development is accomplished, the AMC/RO should provide the Veteran with a VA medical examination, to be performed by an appropriate VA examiner, to determine the nature and etiology of Veteran's right knee disorder, left knee disorder, and whether the Veteran has actual penile deformity.  The relevant documents in the claims file should be sent to the VA examiner for his or her review.

Following a review of the relevant history and medical evidence, a physical examination and any necessary testing, the VA examiner is asked to offer the following opinions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any left knee disability that is currently present began during service or is otherwise linked to some incident of active duty, to include airborne and SEAL training?

b.  Is it at least as likely as not (a 50 percent or greater probability) that any right knee disability that is currently present began during service or is otherwise linked to some incident of active duty, to include airborne and SEAL training?

c.  If the Veteran is found to have a penile deformity, is it at least as likely as not (a 50 percent or greater probability) that said deformity was caused or aggravated by any service-connected disability, to include surgery for service connected prostate cancer?  In the medical examination report, the VA examiner is requested to define the nature of any found "penile deformity."

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer any question presented without resort to speculation, the VA examiner should so indicate the reason why the question could not be answered.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for right and left knee disorders and an increased (compensable) rating for impotence.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


